Case 2:21-cv-02667-JFW-JC Document 11 Filed 03/29/21 Page 1 of 3 Page ID #:49



  1   Mark J. Jacobs (SBN 208945)
      E-Mail: mjacobs@fisherphillips.com
  2   Drew M. Tate (SBN 312219)
      E-Mail: dtate@fisherphillips.com
  3   FISHER & PHILLIPS LLP
      444 South Flower Street, Suite 1500
  4   Los Angeles, California 92614
      Telephone: (213) 330-4500
  5   Facsimile: (213) 330-4501
  6   Attorneys for Defendants
      VANTAGE TRAVEL SERVICE, INC.
  7   and INSPERITY PEO SERVICES, L.P.
      (Erroneously Sued as INSPERITY, INC.)
  8
  9                      UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
 12   LAUREN GOLDENBERG,                         Case No: 2:21-cv-02667
 13                    Plaintiff,                [Removed from State Court,
                                                 Case No. 21STCV05726]
 14         v.
 15   VANTAGE TRAVEL SERVICE, INC.;              DEFENDANTS VANTAGE
      INSPERITY, INC.; and DOES 1-100,           TRAVEL SERVICE, INC. AND
 16                                              INSPERITY PEO SERVICES,
                       Defendants.               L.P.’S CERTIFICATE OF
 17                                              SERVICE REGARDING NOTICE
                                                 OF REMOVAL OF ACTION
 18                                              FROM STATE COURT TO
                                                 FEDERAL COURT
 19
 20                                              Complaint Filed: February 16, 2021
                                                 Trial Date: Not Set
 21
 22
 23
 24
 25
 26
 27
 28

                                    CERTIFICATE OF SERVICE
Case 2:21-cv-02667-JFW-JC Document 11 Filed 03/29/21 Page 2 of 3 Page ID #:50



  1                           CERTIFICATE OF SERVICE
  2          I, the undersigned, am employed in the County of Sacramento, State of
      California. I am over the age of 18 and not a party to the within action; am
  3   employed with the law offices of Fisher & Phillips LLP and my business address
      is 621 Capitol Mall, Suite 1400, Sacramento, CA 95814.
  4
            On March 26, 2021, I served the foregoing documents on all the appearing
  5   and/or interested parties in this action as follows:
  6         1. DEFENDANTS VANTAGE TRAVEL SERVICE, INC. AND
               INSPERITY PEO SERVICES, L.P.’S NOTICE TO ADVERSE
  7            PARTY OF REMOVAL OF ACTION TO FEDERAL COURT -
  8            EXHIBIT A
               • DEFENDANTS VANTAGE TRAVEL SERVICE, INC. AND
  9              INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL
                 OF ACTION FROM STATE COURT TO FEDERAL COURT
 10              PURSUANT TO 28 U.S.C. §§ 1332, 1441, AND 1446;
 11            • DEFENDANTS VANTAGE TRAVEL SERVICE, INC. AND
                 INSPERITY PEO SERVICES, L.P.’S CIVIL COVER SHEET;
 12            • DECLARATION OF DREW M. TATE IN SUPPORT OF
 13              DEFENDANTS VANTAGE TRAVEL SERVICE, INC. AND
                 INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL
 14              OF ACTION FROM STATE COURT TO FEDERAL COURT
                 PURSUANT TO 28 U.S.C. §§ 1332, 1441, AND 1446;
 15
               • DECLARATION OF LECIA CHANEY IN SUPPORT OF
 16              DEFENDANTS VANTAGE TRAVEL SERVICE, INC. AND
                 INSPERITY PEO SERVICES, L.P.’S NOTICE OF REMOVAL
 17              OF ACTION FROM STATE COURT TO FEDERAL COURT
                 PURSUANT TO 28 U.S.C. §§ 1332, 1441, AND 1446;
 18
               • DEFENDANTS VANTAGE TRAVEL SERVICE, INC. AND
 19              INSPERITY PEO SERVICES, L.P.’S CORPORATE
                 DISCLOSURE STATEMENT; AND
 20            • DEFENDANTS VANTAGE TRAVEL SERVICE, INC. AND
 21              INSPERITY PEO SERVICES, L.P.’S CERTIFICATION AND
                 NOTICE OF INTERESTED PARTIES
 22
 23    Gary B. Ross                            Attorneys for Plaintiff
       Andrew D. Morrison                      LAUREN GOLDENBERG
 24    ROSS & MORRISON
       9440 S. Santa Monica Blvd., Suite 301   Facsimile: (310) 285-6083
 25    Beverly Hills, CA 90210                 E-Mails: ross@rossandmorrison.com,
                                               morrison@rossandmorrison.com
 26
 27        [by MAIL] - I am readily familiar with the firm's practice of collection and
            processing correspondence for mailing. Under that practice it would be
 28         deposited with the U.S. Postal Service on that same day with postage thereon

                                               1
                                   CERTIFICATE OF SERVICE
Case 2:21-cv-02667-JFW-JC Document 11 Filed 03/29/21 Page 3 of 3 Page ID #:51



  1         fully prepaid at Los Angeles, California in the ordinary course of business.
            I am aware that on motion of the party served, service is presumed invalid if
  2         postage cancellation date or postage meter date is more than one day after
            date of deposit for mailing this affidavit.
  3
            I declare that I am employed in the office of a member of the bar of this
  4   Court at whose direction the service was made.
  5
            Executed March 29, 2021 at Sacramento, California.
  6
        Vicki Rathke                        By: /s/ Vicki Rathke
  7                 Print Name                                   Signature

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              2
                                    CERTIFICATE OF SERVICE
